DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   
Response to Amendment

	In response to the Amendment received on 03/03/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the addition of new claim 19.

Election/Restrictions

Applicant’s election without traverse of formula found in claim 19 corresponding to claims 1-5, 8-9, 11-12 and 14-19 in the reply filed on 03/03/2021 is acknowledged.  However, claim 8 will be withdrawn since it does not correspond to the elected formula in claim 19.  Formula (IV) appears to correspond to B# in formula (I) in claim 19.  B# differs from (IV) in claim 8 since it requires the alkoxylated moiety –[R’#-O-}x# to be covalently bonded to moiety R’’# while formula (IV) does not comprise said moiety attached to corresponding moiety –[L5-X4]a-.  Therefore claims 1-5, 9, 11-12 and 14-19 will be examined.    


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 11-12 , 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 18, regarding the definition for Z it is unclear if the optional substituents can be selected independently, i.e. can be either a polysiloxane group or a group of formula (III) or does said optional substituent include both a polysiloxane group and a group of the formula (III), as written.  Clarification is requested.  
Regarding claims 8 and 10-11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The “preferably” limitation is found in definition L5 in claim 8, in definition L6 in claim 10 and in definitions L7 and L8 in claim 11.  
In claim 9, it is unclear if applicant is intending the “containing a polymerizable group” to be part of the definition for E, i.e., E is a polymerizable group selected from the claimed Markush grouping, or if applicant is intending for the dental impression material to further comprising components containing polymerizable groups selected from the Markush grouping, i.e., (meth) acrylamide, (meth) acryloyl or allyl (meth) acrylamide monomers, oligomers or polymers in addition to the component (a), (b), and (c).  
Regarding claim 15, claim 15 requires x equivalents of one or more di- or polyol compounds of the following formula (Xs); however, there is no formula (Xs) found in the claim.  It is not clear 
Regarding claim 16, the dental impression material is required to comprise (i), (ii) and (iii), wherein (i) comprises 2 to 95 pbw of a polymerizable polysiloxane resin composition comprising compounds of formula (I) which comprises (ii) and (iii), a particulate filler (5 to 50 pbw) and a photoinitiator (0.1 to 5 pbw).  It is unclear if applicant intends for (i) to correspond to (a) in claim 1, i.e., 2 to 95 pbw of (a) comprising one or more of compounds having formula (I); (ii)  to correspond to (b) in claim 1 and (iii) to correspond to (c) in claim 1 or if applicant intends for (i), (ii) and (iii) to be further added to the composition of (a), (b) and (c) found in claim 1?  Additionally, if the latter is intended does applicant intend for the polymerizable polysiloxane resin (i) comprising formula (I) to comprise (ii) and (iii), i.e., a mixture of (ii) and (iii) in (i) or does applicant intend for (i), (ii) and (iii) to be added as separate components to be mixed?   Clarification is requested.  
Regarding claim 17, it is unclear how a compound of formula (I) does not comprise any polysiloxane groups, when by definition it must include a polysiloxane group and by nomenclature/name it is a polysiloxane resin?  Clarification is requested.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in 

Claims 6 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  By definition in claim 6 n can be greater than zero; however, while n may be greater than 6 by definition in claim 1 it (n) can be no greater than 4.  As written in claim 6 n may be greater than 4, i.e., n has no upper limit.  Regarding claim 17, a compound of formula (I) comprising no polysiloxane groups is additionally added to the dental impression material.  However by definition (in the proviso) the compound of formula (I) is required to comprise polysiloxane groups.  In addition, the compound of formula (I) is required to comprise siloxane groups by nomenclature/name.  Appropriate action is requested.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102Claim Rejections - 35 USC § 103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng et al (J. of Adhesion Tech., 2015).
Claim 15 is a product-by-process claim and therefore “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of the product does not depend on the method of production.  Therefore, it the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process—see In re Thorpe, 227 USPQ 967 (Fed. Cir. 1985).  Claim 15 sets forth the polysiloxane is obtained by the claimed reaction mixture.  It is deemed said polysiloxane is known in the art as expressed by Cheng.  Cheng sets forth polyether-modified polysiloxane polyurethane polymer resins. 
Cheng sets forth reacting 5 mmols of polypropylene glycol (a polyol having formula X, wherein l is 1); 10 mmols of isophorone diisocyanate (a compound having formula (XI)); 5 mmols of a polysiloxane diol; with 20 mmols of hydroxyethyl acrylate.  This appears to anticipate the polysiloxane resin obtained by the reaction mixture found in claim 15.  It is not clear if the reaction mixture set forth by Cheng meets the terms of the mathematical expressions set forth in claim 15; however, it is deemed the courts have upheld where the general conditions of the claims are found 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765